DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (DE 102016117443 as provided by Applicant) in view of Yoshinori (US Patent Number 6059018), and optionally in view of Ozeki (US Patent Application Publication Number 2010/0181061) and/or Ito et al. (US Patent Application Publication Number 2019/0241043).
Regarding claims 1 and 8 Wegener discloses a vehicle seat comprising: a seat main body having a seat back, and disposed at a vehicle front side of a seating 5position at an end side in a vehicle width direction of a rear seat (see figures); a flow path having a first end and a second end, conditioned air flowing through the first end, the conditioned air being produced by an air-conditioning device mounted at the vehicle, the second end of the flow path opening at a vehicle rear side of the seat back, and the conditioned air flowing through an inside of the flow path and being blown towards the vehicle rear side of the seat back (this is the general arrangement of the device: see conditioned figures); and various damper devices configured to operate between open and closed states (at least 39, 40, 41) in response to a load detected on a seat (see paragraph 20 for instance), and a branch formed at the flow path between the first end and the second end thereof so that the flow path is able to extend to the vehicle rear side of the seat back, and the conditioned air can be discharged through openings towards a vehicle front side and through an opening at the second end of the flow path toward the vehicle rear side, the opening at the second end of the flow path is formed in the vehicle rear side of the seat back (see figures).  Wegener does not disclose flow to both sides in the vehicle width direction of the seat and may not clearly describe load detection-based operation as claimed.  Branched flow paths to both sides of a seat in a width direction are well-known as shown by Yoshinori who discloses a related device with such a feature (see figures).  Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to provide paths as taught by Yoshinori in Wegener’s device because this could improve comfort and convenience for various users.  Regarding the load detection, even if Wegener were not viewed as providing such a feature, such operation is known as shown by Ito and Ozeki, who disclose related devices including such function (Ito’s damper associated with member 58 operates in response to load detected at 112 for instance while Ozeki discloses passenger sensing for various seats to control air conditioning parameters).  Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to provide load detection as taught by Ito or Ozeki in Wegener’s device because this could improve user comfort and convenience.  Note further, that as duplication and rearrangement of components requires only routine skill in the art, it accordingly would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to provide load detection and/or paths arranged as claimed based on normal variation to improve user comfort and convenience.  
Regarding claims 2, 4, 5, 9, 11, and 12, Wegener, at least as modified, discloses an arrangement as explained above but may not clearly disclose the shapes, fins, and console arrangements as claimed.  Such are old and well-known however, (see at least US 2019/0337429 to McElroy Figure 10 showing fins, McElroy Figure 1A showing the console arrangement, etc.), and further, as changes in size and shape require only routine skill in the art, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to provide the arrangements as claimed in Wegener based on normal variation and/or as generally known in the art (see McElroy, etc.). because this could improve function for user comfort and convenience.
Regarding claims 3 and 10, Wegener, at least as modified, discloses an arrangement as explained above and Ito further discloses the damper device is positioned in the open state in response to the load being detected on the seat, and wherein the damper device is positioned in the closed state in response to the load not being detected on the seat (see paragraphs 61 and 70 for instance) while Ozeki discloses various values based on seat usage.  Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to provide the damper positioning as claimed in the Wegener device as previously modified because this could improve user comfort and convenience.
Regrading claims 7 and 14, Wegener discloses a seat as explained above but may not clearly disclose restriction as claimed.  Yoshinori discloses a related device including conditioned air that can be discharged through openings at both sides towards a vehicle front side of 10the seat back (see at least Figure 1), and further comprising a restricting device (at least 15) provided at the flow path, and being able to switch between an unrestricted state in which the conditioned air is capable of being blown towards the vehicle front side of the seat back, and a restricted state in 15which the blowing of the conditioned air towards the vehicle front side of the seat back is restricted.  Accordingly, it would have been further obvious to one or ordinary skill in the art before the effective filing date of the invention to provide the Wegener device, as previously modified, with restriction as taught by Yoshinori because this could improve user comfort and convenience.
Regrading claims 15 and 16, Wegener discloses a seat as explained above further including the flow path includes a seat interior duct, a left-side duct, a right-side duct, and a rear-side duct, and the left-side duct, the right-side duct, and the rear-side duct are joined to the seat interior duct at a join portion (this would be the general arrangement based on the reference devices).  Note that even if this were not clearly the case, as duplication and rearrangement of components requires only routine skill in the art, it accordingly would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to provide ducts arranged as claimed based on normal variation to improve user comfort and convenience.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection based on Applicant’s IDS submitted 18 April 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636